—Judgment unanimously af*1060firmed with costs. Memorandum: Summary judgment was properly granted to plaintiff because the issue whether defendant breached a contract for the sale of real property had already been determined on the merits in a prior Buffalo City Court action between the parties. Based upon our review of the record, we conclude that defendant had a full and fair opportunity to litigate the issue in the prior action (see, Weiss v Manfredi, 83 NY2d 974, 976, rearg denied 84 NY2d 848; Matter of Hee K. Choi v State of New York, 74 NY2d 933, 936; Kaufman v Lilly & Co., 65 NY2d 449, 455). We reject defendant’s argument that only "trivial stakes” were involved in the prior action, providing less incentive for defendant to litigate the liability issue vigorously (cf., Staatsburg Water Co. v Staatsburg Fire Dist., 72 NY2d 147, 153). There is no reason to deny preclusive effect to a prior judgment merely because it was made by a court of limited jurisdiction; any other rule would undermine the judgments of those courts (see, Siegel, NY Prac § 469, at 715 [2d ed]).
We decline to modify the bill of costs. Defendant’s remedy is to move in County Court for judicial review of the bill of costs (see, CPLR 8404). (Appeal from Judgment of Supreme Court, Erie County, Rogowski, J. — Summary Judgment.) Present— Denman, P. J., Green, Fallon, Doerr and Boehm, JJ.